Exhibit 10.1

 

STOCK OPTION AGREMEENT dated as of          200    , between BED BATH & BEYOND
INC. (the “Company”) and (First Name) (Middle Name) (Last Name) (“you”).

 

1.                                       Option Grant.  The Company grants you
an option (the “Option”) to purchase up to (shares) shares of the Company’s
Common Stock at a price of $       per share.  The Option is not exercisable now
but becomes exercisable in installments, which are cumulative, so that 20% of
the number of shares originally subject to the Option will vest and become
exercisable on each of the dates described on the Vesting Schedule below.

 

2.                                       Option Plan.  You agree that the Option
is entirely subject to the terms of the Company’s (Plan) Stock Option (the
“Plan”), which is described in the Prospectus for the Plan.

 

3.                                       Type of Option.  The Option is not
intended to qualify as an “incentive stock option” under Section 422 of the
Internal Revenue Code.

 

4.                                       Termination.  The Option terminates on
the eighth anniversary of the date of this Agreement and as otherwise provided
in the Plan.  The Option will immediately terminate upon your termination of
employment with the Company, except that (i) if termination is because of your
death or disability, the portion of the Option vested and unexercised as of such
termination date (the “Vested Portion”) will remain exercisable for 12 months
after termination and (ii) if termination is for any other reason, excluding
cause, the Vested Portion will remain exercisable for three months after
termination, although in all cases the Option will never be exercisable after
the eighth anniversary of this Agreement.  Upon termination for cause, the
Vested Portion terminates immediately, together with the balance of the Option.

 

5.                                       Exercise.  You may exercise the Option
by delivering to the Company your signed, written notice of the number of shares
covered by your exercise, together with the full purchase price.  Payment may be
made by certified check, bank draft, or money order payable to the order of the
Company or, if permitted by the Committee that administers the Plan (the
“Committee”), through delivery of shares of the Company’s Common Stock.  The
Committee may require you to pay the amount needed (or to make other
arrangements) to pay any withholding taxes.

 

6.                                       Transfer Restriction.  Unless otherwise
permitted by the Committee, the Option is non-transferable, except that, in case
of your death, it may be transferred by will or the laws of descent and
distribution.  Only you (or your guardian or legal representative) may exercise
the Option.

 

1

--------------------------------------------------------------------------------


 

7.                                       Notice.  Any notice or communication to
the Company concerning the Option must be in writing and delivered in person, or
by United States mail, to the following address (or another address specified by
the Company):

 

Bed Bath & Beyond Inc.

Finance Department – Stock Administration

650 Liberty Avenue

Union, New Jersey 07083

 

BED BATH & BEYOND INC.

 

By:

 

 

 

 

 

 

Co-Chairman of the Board of Directors or
Chief Executive Officer

 

(First Name) (Middle Name) (Last Name)

 

 

VESTING SCHEUDLE

 

Total Option Grant:        shares

 

Date on Which Installment First
Vests and Becomes Exercisable

 

Number of Shares in Installment

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------